Q,U64r'*-y-l%-2!*--2.
Jan 13,        2015                                                   Gary Wayne Barnes
                                                                      TDCJ-ID        #318814

                                                                           1100      ,;FM      655,
                                                                       Rosharon,         Texas

                                                                                            77583

TEXAS COURT OF CRIMINAL APPEALS                      _          „n„r„„ „„ *„-,„„•,-
                                                     RE;        NOTICE OF         APPEAL
OFFICE OF THE CLERK,            ABEL ACOSTA                 WR-12,658,             18,   19,   20
P.O. Box        12308                                       and 21-
Capitiol Station                                                „    . ,
  r                                                             Trial             court          No.
Austin, Texas 78711                                                   F-80-G16530-J,                F-
                                                                      F-81-01105-J
                                                                      F-81-01027-J
               Dear Clerk;                                            F-81—2718-J
Notice of appeal             was masfcakily     mailed      to        the address of this
  court         when      the notice      and the Brief             and Attachments filed
in support        should       have    been mailed         in        the    above        entitled
numbered        causes       to the Fifth Court of Appeals in Dallas.
          In     this     request      Im requesting        will you office                  Please
 forward        the notice to the         clerk as follows;                       DET^
 FIFTH COURT OF APPEALS                                                    COURTOFpp             ^
OFFICE OF THE CLERK,                                                                         ALfilPPBALS
Lisa Matz                                                                          JAN 21 2015
600    Commerce       Street

suite 200                                                                    Abel Acosta, Clerk
Dallas    Texas        75202



       In requesting that the Brief in support                             and     attachements
be     attached         to     these     self    enclosed           appeals courts cards;
with     the numbering of the filingings of that court;

                Applicant       thanks the      clerk in advance                 for assistance
in this above mentioned               requests; Thank Sou;

                                                     Respectfully                    Submitted;